Citation Nr: 1030140	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date later than September 1, 2006, 
for the award of an apportionment of the Veteran's VA 
compensation benefits on behalf of his spouse and minor child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 apportionment decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran testified before the undersigned Veterans Law Judge 
at a February 2010 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A March 2007 apportionment decision awarded the appellee an 
apportionment of the Veteran's VA compensation benefits in the 
amount of $800 per month, effective September 1, 2006.  While the 
Veteran does not contest the apportionment award, as he agreed to 
the amount (see January 2007 statement), he contends the 
effective date should be no earlier than the date of this 
agreement, as prior to this point he was paying for the 
appellee's rent and utilities and was providing for his minor 
child.  Before it can address the merits of the instant case, 
however, the Board finds that this case must be remanded to 
satisfy the appellee's right to notification in a simultaneously 
contested claim.

Upon the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties and their representatives 
will be furnished a copy of the Statement of the Case.  38 C.F.R. 
§ 19.101 (2009). 

Should a Substantive Appeal be filed in response to the Statement 
of the Case, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that it 
contains information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  38 C.F.R. § 19.102 (2009).

In this case, the Veteran filed a notice of disagreement in 
response to the March 2007 RO apportionment decision.  A  
Statement of the Case was thereafter issued to both the Veteran 
and the appellee in December 2007.  The Veteran's Substantive 
Appeal (VA Form 9) was received later in January 2007.  The 
content of the Substantive Appeal was not provided to the 
appellee.

Furthermore, Supplemental Statements of the Case were issued to 
the Veteran in May 2008 and August 2009.  Copies of these 
Supplemental Statements of the Case were also not provided to the 
appellee.

Accordingly, the case is REMANDED for the following action:

1.	Fully comply with appropriate procedures 
for simultaneously contested claims, 
including providing the appellee and her 
representative, if any, with the 
following:

a.	the content of the Veteran's January 
2007 Substantive Appeal;

b.	copies of the May 2008 and August 
2009 Supplemental Statements of the 
Case.

An appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


